Citation Nr: 0310504	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for myofascial low 
back pain, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
right knee chondromalacia patella, anterior synovial plica, 
and fibrotic fat pad, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 7, 1986, to 
October 23, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO continued a 20 percent 
disability rating for right knee chondromalacia patella, 
anterior synovial plica, and fibrotic fat pad, and granted 
entitlement to an increased evaluation of 20 percent for 
myofascial low back pain effective April 29, 1999, the date 
of receipt of the reopened claim.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in August 2001, a 
transcript of which has been associated with the claims file.

In November 2001, the Board remanded the case to the RO for 
further development and adjudicative action.  

In July 2002 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Importantly, the record shows that in the November 2001 
remand the Board requested that the RO obtain all pertinent 
VA outpatient treatment records for review by a VA orthopedic 
examiner in relation to the veteran's claims on appeal.  A 
May 2002 VA orthopedic examination report undertaken at VA 
Medical Center (MC) Montgomery, Alabama refers to outstanding 
pertinent treatment records at Atlanta, Georgia.  The RO did 
not obtain such records.  

The Board notes that VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and because of their possible probative value, 
these records must be considered in deciding the veteran's 
claim. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in November 2001 the Board noted that medical records 
dated in March 2000 indicated the veteran's private physician 
believed her low back disability involved a disc herniation 
or a possible bulging disc and recommended a magnetic 
resonance imaging (MRI) study be obtained.  The May 2002 VA 
orthopedic examination report shows that pertinent diagnostic 
studies were not undertaken.  

As noted by the veteran's representative, the action taken by 
the RO does not fully comply with the last remand 
instructions, and therefore another remand is required. 
Stegall v. West, 11 Vet. App. 268 (1998).



Importantly, the veteran's claims should be considered in 
light of the pertinent changes in the law regarding skin/scar 
evaluations (effective August 30, 2002) which may affect her 
appeal for an increased evaluation for postoperative right 
knee disability and changes in the law regarding 
intervertebral disc syndrome (IDS) evaluations (effective 
September 23, 2002) which may affect her claim for an 
increased evaluation for a low back disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Since this change in law occurred while her appeal was 
pending, VA must apply the version of the law that is more 
favorable to her claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, VA must apply the old law 
prior to the effective date of the new law.  See Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).

The CAVC has held that section 5103(A), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio V. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the absence of a development letter consistent 
with the notice requirements of the VCAA, particularly for a 
claim that commenced well after the enactment of the VCAA, is 
inconsistent with the CAVC's repeated statements that such 
letter be issued placing the veteran on notice of what 
evidence can be obtained by whom and advising her of her 
responsibilities if she wants such evidence to be obtained by 
VA.  See Quartuccio, supra.




The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
it implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  

In this regard the RO should obtain all 
outstanding orthopedic and physical 
therapy clinical records pertaining to 
treatment of the veteran's low back and 
right knee disabilities at VAMC Atlanta, 
Georgia and Montgomery, Alabama from 
approximately July 2000 to the present.  
Any obtained records should be associated 
with the veteran's claims file.



4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103(A)(b)(2).

5.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
appropriate specialist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of her service-
connected right knee chondromalacia 
patella, anterior synovial plica, and 
fibrotic fat pad, and myofascial low back 
pain and related disability(ies), if any.  
The claims file, a separate copy of this 
remand, the criteria for rating skin/scar 
disabilities prior to and on August 30, 
2002 and the criteria for rating IDS 
prior to and on September 23, 2002 and 
the criteria of 38 C.F.R. 4.40, 4.45, and 
4.59 (2002) should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The medical 
specialist must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).

Any further indicated special studies 
should be conducted, to include the 
recommended MRI examination of the low 
back (with her consent obtained) to 
determine whether she has any herniated 
disc and/or disc bulging manifested by 
intervertebral disc syndrome symptoms 
related to service-connected myofascial 
low back pain.  

If so, the examiner should correlate the 
IDS findings to the criteria for rating 
IDS in effect prior to and effective 
September 23, 2002.  If there are no 
characteristic IDS symptoms related to 
service-connected myofascial low back 
pain, the examiner should so state. 

The examiner should then determine the 
extent and degree of severity of the 
veteran's service-connected low back and 
right knee disabilities manifested by 
limitation of motion.  The examiner 
should be requested to report ranges of 
motion of the low back and right and 
degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the low back and knee.  All 
findings and diagnoses should be reported 
in detail.  The examiner must identify 
all orthopedic manifestations of the 
service-connected low back and right 
knee.

The examiner should correlate all 
findings pertaining to postoperative 
scars of the right knee with the rating 
criteria regarding skin/scar evaluations 
effective prior to and on August 30, 
2002.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the service-connected low back and/or 
right knee disabilities in light of the 
provisions of 38 C.F.R. 4.40, 4.45, and 
4.59.

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected right knee 
and/or low back disabilities cause 
weakened movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service- connected 
right knee and/or low back disabilities.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

(c) The examiner should address whether 
the service-connected right knee and/or 
low back disabilities involve only the 
joint structure, or the muscles and 
nerves as well.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (codified at 38 C.F.R. § 
3.159).

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an increased 
evaluation for postoperative right knee 
chondromalacia patella, anterior synovial 
plica, and fibrotic fat pad, and an 
increased evaluation for myofascial low 
back pain.  In this regard, the RO should 
document its consideration of the 
criteria pursuant to 38 C.F.R. §§ 
3.321(b)(1) 4.40, 4.45, and 4.59 (2001), 
Esteban v. Brown, 6 Vet. App. 259 (1998), 
and VAOPGCPREC 23-97, as warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of her claims for increased disability 
benefits.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


